Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.

Specification
The Specification is objected for reciting “NCIMB NUMBER X1” (for example, pg. 2) where the date of deposit and accession number should be listed. It is noted that there are other instances in the Specification where the recitation “NCIMB NUMBER X1”, such as [0006], [0009], [0010]. It is presumed upon satisfaction of the deposit requirements, the Applicant will amend the claims and Specification accordingly

The specification is also objected to for the following apparent typo: “Margin:” [0072] appears to have been either included accidentally or the corresponding objective description accidentally omitted.

Drawings
The petition to accept colored drawings has been granted.

Claim Objections
Claims 1, 15, and 17 are objected to for the following informalities:

Claims 1, 13, and 15 recite “X1” where the deposit number of Milagro should be listed. It is presumed upon satisfaction of the deposit requirements, the Applicant will amend the claims and Specification accordingly.

Claim 1 is also objected to for not reciting the appropriate article at the beginning of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the limitation ‘Milagro’, but there is no art accepted meaning for this term.
The claims recite “X1’, where the deposit number should be recited.
Perfecting the deposit overcomes these issues.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to plants, seeds, and methods of using said plants and seeds of lettuce variety Milagro.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. It is noted that Applicant intends to deposit seeds for Milagro with NCIMB, but there is no indication that the seeds have been deposited and there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent. 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.

(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed
upon granting of the patent for the enforceable life of the patent in accordance with 37
CFR § 1.808(a)(2):
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5
years after the last request or for the enforceable life of the patent, whichever is longer;
and
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Applicant describes lettuce variety Milagro as a butterhead type having white seeds, absent hue of green color of outer leaves, medium intensity of color of outer leaves, absent anthocyanins, and medium bolting class (pgs. 13-14). It is noted that the term “medium” bolting is not understood nor standard. It is unclear what class of bolting (I-IV) the plant is part of. The Applicant provides that “medium” is comparable to lettuce variety “Anandra” - but again no dates or classes for bolting are provided. Additionally, disease and pest resistance traits are provided [0074]. Additionally, in comparison to lettuce variety “Anandra”, Milagro exhibits: weak to medium glossiness of upper side of leaf, medium to thick leaf thickness, absent fasciation (Table 1) and weak to medium head density (Table 2).
The art recognizes that many of these traits provided are not only relative to a comparison plant but also environmentally controlled. For example, US PGPub 20170251622 describes “Damion” as having a head size of “medium”; however, US PGPub 20180249669 describes “Damion” as having a “medium to large” head size (Table 1). Additionally, a side-by-side comparison of traits provided for lettuce variety “Parris Island” shows the variability in the traits:
Lettuce Traits
Parris Island
Parris Island
US Patent No
8,389,810
8,772,578
Seed color
White
White
Cotyledon Shape
Spatulate
Intermediate
Rolling
Slight
Absent
Cupping
Uncupped
Uncupped
Fourth Leaf Basal
Mar.
Coarsely Dentate
Finely Dentate
Fourth leaf Margin
Entire
Entire
Undulation
Flat
Flat
Green Color
RHS137A
RHS137A

Absent
Absent
Margin Incision
Depth
Absent/Shallow
Absent/Shallow
Margin Indentation
Entire
Shallowly Dentate
Apical Margin Undul.
Absent/Shallow
Absent/Shallow
Leaf size
Large
Large
Glossiness
Moderate
Moderate to Dull
Blistering
Moderate
Moderate
Thickness
Thick
Intermediate to Thick
Head Shape
Elongate
Elongate
Head Size
Large
Large
Head Firmness
Firm
Firm
Butt Shape
Rounded
Rounded
Midrib
Prominently Raised
Prominently Raised

Thus, for the variety to be adequately described so as to place the public on notice of the scope of the claimed invention, the Applicant must provide enough non-varying traits to distinguish the variety from others in the prior art.
See for example, US Patent No. 8,389,810 (issued 5 March 2013) cols. 8-9 (Tables 1-4) in which numerous characteristics for the claimed variety have been described. This is an example of an adequately described inbred lettuce variety. Likewise. US Patent No 9,320,250 (issued 26 April 2016) discloses lettuce variety 41.-153 RZ. Cols. 9-1.1 again provide numerous characteristics including resistance characteristics, seed color, anthocyanin presence, glossiness, leaf thickness, head shape, and butt shape. Again, this is an example of an adequately described lettuce variety. However, it should be noted that the “leaf color’ of 41-153 RZ is described as "medium to dark green’'', whereas in US Patent 9,814,210 (issued 14 November 2017) it is described as “dark green’'. Thus, this trait would appear to also be environmentally controlled and/or subjective to the artisan.
As shown, the only physical traits that the Applicant has provided that are not relative or environmentally controlled are plant-type (butterhead), seed color (white), and presence of anthocyanin (absent). However, these limited traits do not adequately distinguish the variety from others in the prior art. Thus, a practitioner would not be able to determine if any particular lettuce plant is infringing the 
Additionally, it is noted that new disease races are identified, and thus, the characterized pattern of disease will change as new races are discovered. However, this does not render the old plant new or different solely because it was discovered to be resistant to a previously unidentified disease or pest. See MPEP 2112, “”[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best. 562 F,2d 1252. 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the Identification and characterization of a prior art material also does not make it novel.”, and MPEP 2112.02 “The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dan disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating”; dims, while the disease and pest resistance related traits aid in the description of the variety, they do little to distinguish the 
For example, Applicant’s Specification states that Milagro is resistant to downy mildew races B1 EU: 16-18, 20-27, 29-31, 33-35 and B1 US: 1-9 (pg. 13). Thus, based on the Specification, Milagro may be susceptible to the other races (e.g. B1 EU 32) or it may not have been tested or this may not represent a distinguishing characteristic in the view of the Applicant. However, on a webpage dedicated to Milagro published by Assignee Enza Zaden, the Applicant discloses that Milagro exhibits resistance to races B1 EU:16-35 (Enza Zaden. www.enzazaden.com/us/products-and-services/our-products/Milagro. Accessed 02/11/2021). Thus, resistance traits are not uniformly disclosed, vary based on the environment, and change as new' races are discovered. Thus, they cannot be solely relied upon to provide an adequate description to place the public on notice of the scope of the claimed invention and to distinguish the instant plants from prior art and future plants for infringement.
Additionally, it is noted that the Applicant has not provided the breeding history for plants of variety ’Milagro’, and thus, it is unknown whether this plant is genetically different from another plant or is related to any other plants of the prior art, or even the other plants in Applicant’s own Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groot (US Patent No. 9,943,062; filed October 14, 2016).
The claims are broadly drawn to plants and plant parts of lettuce variety Milagro and methods of using said variety in breeding methods.
As discussed above, the Applicant has not disclosed the breeding history of Milagro, and therefore, a prior art search can only be completed on the limited number of morphological and physiological characteristics provided. Additionally, as discussed above, many of these traits are environmentally controlled, and thus, are unreliable for distinguishing the claimed plants from prior art plants.
Groot discloses plants of lettuce variety Julian, which shares all of the nonvarying, non-environmentally controlled traits with instant Milagro including: plant type (butterhead), seed color (white), and anthocyanin (absent). Julian also exhibits resistance to B1: 1-31 (32-35 not known at the time) and Lettuce mosaic virus. 
Groot discloses plants, plant parts, and seeds of “Julian” (claims 1-4); plant parts (claim 5); tissue culture of cell from said plant (claims 6-7); progeny of said plant, wherein the progeny has all of the characteristics of the variety (and thus produced by crossing Julian with itself or another plant of Julian) (claims 9-11); an F1 hybrid progeny of said variety, a lettuce plant having all the physiological and 
Accordingly, Groot anticipates the claimed invention.
This rejection can be overcome by: (i) perfecting the deposit, and (ii) responding the 105 Request below, and (iii) amending the Specification to include additional distinguishing characteristics for variety Milagro.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        





ATTACHMENT TO OFFICE ACTION 
Request for Information under 37 CFR § 1.105
1. Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety Milagro but is silent with respect to any breeding history The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
 (i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include the all the designations/denominations used for the original parental lines.
b)    Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c)    The breeding method used should be set forth such as whether single seed
descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.

f)    Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed? If so, please set forth serial numbers and names of the plants.
g)    Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office Action on the merits.

This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662